MEMORANDUM **
Diane Rhodes Lyons and Albert Rhodes, Jr. appeal pro se from the district court’s judgment affirming a decision by the Interior Board of Indian Appeals that denied appellants’ challenge to their mother’s will. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, see Williams v. Clark, 742 F.2d 549, 550-51 (9th Cir. 1984), and we affirm.
The district court properly rejected appellants’ equal protection challenge to 25 U.S.C. § 373 because the statute does not involve a suspect classification or a funda*676mental right, and appellants failed to negate “every conceivable basis which might support” Congress’s decision to allow Native American Indians to devise them allotments to persons other than their children. Heller v. Doe, 509 U.S. 312, 319-21, 113 S.Ct. 2637, 125 L.Ed.2d 257 (1993).
To the extent appellants preserved for appeal their remaining contentions, those contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.